McFarland, J., concurring.
I concur in the judgment of affirmance, but I express no opinion on the question whether or not the liability of a stockholder, under the constitution and statute, for his proportionate part of such debts as the corporation may afterwards incur, is the result of- “ a contract for the direct payment of money ” made by the stockholder, within the meaning of section 537 of the Code of Civil Procedure. There has been no decision in this state holding that an attachment will lie in such a case; and the opinion of the court in Green v. Beckman, 59 Cal. 545, is rather the other way. In Dennis v. Superior Court, 91 Cal. 548, no such question arose or was discussed. And it is not claimed in appellant’s brief that in any case cited from other states the direct point here involved was definitely decided. An attachment is a harsh statutory process by which the property of an alleged debtor is violently taken away from him prior to an adjudication of the debt, and it should be confined to cases which clearly come within the terms of the statute; and it is not clear to me at the present time that the liability of a stockholder for something that may possibly happen is within the clause of the statute above quoted.
Rehearing denied.